The disclosure is objected to because of the following informalities: In the replacement paragraph to page 4, line 19, third line therein, it is noted that --(ns/m)-- should be inserted after to “delay” for an appropriate characterization. At page 7, line 9 of the originally filed specification, note that --within a conductive layer 312-- should be inserted after “cross-sections” for an appropriate characterization. At page 9, line 17 of the originally filed specification, note that --within a conductive layer 512-- should be inserted after “531” for an appropriate characterization. In the replacement paragraph to page 10, line 11, 5th line therein, note that the added wording of “and within the conductive layer 612” should be deleted, especially since Figure 6A does not depict a “conductive layer 612”. At page 10, line 33 of the originally filed specification, note that the recitation of “dielectric material 641” should be rewritten as --dielectric material 631 and within the conductive layer 612-- for an appropriate characterization consistent with the labeling in Figure 6B.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the “second dielectric layer” being comprised of “a plurality of dielectric cores”, as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, it is noted that it is unclear whether the recitation of “the second dielectric material is formed of a plurality of dielectric cores” would properly depend from amended claim 1. As can be best determined, it appears the subject matter recited in this claim corresponds to what is depicted in FIG. 4B. However, the specification description of FIG. 4B (e.g. page 8, lines 20-25 of the originally filed specification) appears to described that the dielectric layers (431-434) as having “graded Dk-value”, without any indication as to which ones (if any) of the dielectric layers (431-434) would constitute “a plurality of dielectric cores” associated with the “second dielectric layer” as recited in claim 14. Appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ishikawa et al (‘527). 
Ishikawa et al (i.e. FIG. 3) discloses a dielectric waveguide (i.e. planar dielectric line LN30), comprising: a first dielectric material (i.e. unlabeled upper and lower dielectric materials in FIG. 3); a second dielectric material (i.e. dielectric substrate 33) centered within the dielectric waveguide between (i.e. upper and lower) portions of the first dielectric material (i.e. as evident from FIG. 3), where the second dielectric constant is greater than the first dielectric constant (e.g. 
Applicant’s arguments with respect to claims 1-3, 14 and 15 have been considered but are moot in view of the new grounds of rejection.
Claims 14, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 17, 19-22; 23, 24 are allowable over the prior art of record.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee